Citation Nr: 1741101	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  10-41 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Appellant seeks to establish entitlement to a one-time payment from the FVEC Fund based on her deceased husband's (hereinafter referred to as the decedent) service.  
The matter comes before the Board of Veterans' Appeals (Board) from a February 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The Appellant failed to report for a scheduled Travel Board hearing in August 2017, and she made no request for postponement or for a new hearing.  Accordingly her case will be processed as though the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.704 (2016).

As for the matter of representation, the Board notes that in October 2010, the AOJ received a statement from the Appellant wherein she requested that a representative be appointed on her behalf.  In May 2017, the AOJ provided the Appellant a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) to enable her to appoint a representative, if she wished to do so.  However, no completed form has since been received in favor of any recognized organization, and she has not otherwise indicated that has obtained representation.  As such, she continues to be recognized as proceeding pro se in this appeal

These appeals were processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  The decedent died in January 2000 prior to enactment of the legislation authorizing a one-time payment from the FVEC fund and thus never could not have made a timely application for the payment.

2.  The Appellant is not eligible for a one-time payment from the FVEC fund under the American Recovery and Reinvestment Act of 2009.

3.  The evidence does not show, nor does the Appellant allege, that she has service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces.


CONCLUSION OF LAW

The requirements for eligibility to a one-time payment from the FVEC fund are not met.  38 U.S.C.A. § 501 (a) (West 2014); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. Duties to Notify and Assist 

As provided for by the Veteran's Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

VA's duties to assist and notify have been considered in this case.  However, as the law, and not the facts, is dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Indeed, the enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

Because qualifying service and how it may be established are outlined in statutes and regulations, to which the Board is bound, and because service department certifications of service are binding on VA, the Board's review is limited to interpretation of the pertinent law and regulations.  In this case, the law is dispositive and basic legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund is precluded as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).

II. Legal Criteria

The Appellant, in her capacity as a surviving spouse, is seeking a one-time payment from the Filipino Veterans Equity Compensation Fund based upon the decedent's service in the Philippine Commonwealth Army.  She has specifically asserted that, from December 1941 to April 1946, the decedent served in the Commonwealth Philippine Army in support of the United States Armed Forces, Far East (USAFFE). 

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  See American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens. 

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service ...." However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act." 

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002 (c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person. 

Section 1002 (d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. 

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, see 38 C.F.R. § 3.203 (c), the service department's decision on such matters is conclusive and binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies their service.  See Soria, 118 F. 3d at 749. 

III. Analysis

In this case, there is no evidence showing that the Appellant had recognized service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  Instead, the Appellant is seeking benefits under the Filipino Veterans Equity Compensation Fund based upon her deceased husband's reported service in the USAFFE, with no indication that she is seeking benefits as a veteran in her own right. 

Indeed, in support of her claim, the Appellant has submitted several documents that she believes show the decedent served as recognized guerilla in the Commonwealth Army in service of the USAFFE. 

However, the American Recovery and Reinvestment Act does not permit recovery from the Filipino Veterans Equity Compensation Fund by surviving spouses.  Indeed, spouses are not included in the definition of "eligible persons".  Instead, the law provides that a surviving spouse can be paid benefits due and owing to a qualified person only if a veteran had filed a claim following the enactment of the Act on February 17, 2009, but had died prior to the granting of the benefit. 

The evidence reflects that the decedent died in January 2000, years before the enactment of Public Law 111-5.  Therefore, he did not file a claim under the Act prior to his death and the Appellant cannot collect benefits under the Filipino Veterans Equity Compensation Fund as a payee surviving spouse, as a matter of law. 

Therefore, the Appellant does not meet the basic eligibility requirements for a one-time payment from the Filipino Veterans Equity Compensation Fund, as the evidence does not reflect that she had service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States. 

Accordingly, the Board finds that the law, and not the evidence, is dispositive in this case.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, the Appellant's claim must be denied based upon a lack of entitlement under the law.


ORDER

Legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


